Exhibit 10.12

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into, by and between
SunGard Data Systems Inc. (collectively with its successors and assigns,
“SunGard”) and Kevin McCurry (“Executive”) effective as of January 20, 2014 (the
“Effective Date”). SunGard, its parents, subsidiaries and other affiliates, and
their respective successors and assigns, are collectively referred to as the
“Company”.

WHEREAS, Executive and the Company desire to enter into this Agreement to
reflect Executive’s position and role in the Company’s business and to provide
for Executive’s employment by the Company, upon the terms and conditions set
forth herein.

WHEREAS, this Agreement is contingent upon Executive successfully completing all
pre-employment screens, which are set forth in Executive’s November 26, 2013
Offer Letter.

WHEREAS, Executive has agreed to certain confidentiality, non-competition and
non-solicitation covenants contained hereunder, in consideration of the benefits
provided to Executive under this Agreement.

WHEREAS, certain capitalized terms shall have the meanings given those terms in
Section 3 of this Agreement.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Employment. The Company hereby agrees to employ Executive, and Executive
hereby accepts such employment and agrees to perform Executive’s duties and
responsibilities, in accordance with the terms, conditions and provisions
hereinafter set forth.

1.1 Employment Term. This Agreement shall be effective as of the Effective Date,
and shall continue until two years from the Effective Date, unless the Agreement
is terminated sooner in accordance with Section 2 below. In addition, the term
of the Agreement shall automatically renew for periods of one year unless the
Company gives written notice to Executive, at least 60 days prior to the end of
the initial term or at least 60 days prior to the end of any one-year renewal
period, that the Agreement shall be terminated. The period commencing on the
Effective Date and ending on the date on which the term of Executive’s
employment under the Agreement shall terminate is hereinafter referred to as the
“Employment Term.” The Company’s termination of this Agreement upon the two year
anniversary of the Effective Date or at the end of any one-year renewal period
shall be considered an involuntary termination of Executive’s employment under
this Agreement without cause if (i) Executive is willing and able to continue
performing services under terms similar to those in this Agreement, (ii) neither
the Company nor any other entity described in Section 2.2(d) offers Executive
continued Comparable Employment (as defined in Section 3), and (iii) Executive’s
employment terminates without Cause (as defined in Section 3) at the date of
such termination of the Agreement.

1.2 Duties and Responsibilities. During the Employment Term, Executive shall
serve as the Senior Vice President, Corporate Development and Strategy of
SunGard, or shall render executive and managerial services in such other
position as Executive’s supervisor determines. For purposes of this Agreement,
Executive’s “supervisor” is the person or persons in executive management of the
Company to whom Executive reports from time to time. Executive shall perform all
duties and accept all responsibilities incident to such position or as may be
reasonably assigned to Executive by Executive’s supervisor.

 

1



--------------------------------------------------------------------------------

1.3 Extent of Service. During the Employment Term, Executive agrees to use
Executive’s full and best efforts to carry out Executive’s duties and
responsibilities as set forth in Section 1.2 hereof with the highest degree of
loyalty and the highest standards of care and, consistent with the other
provisions of this Agreement, Executive agrees to devote substantially all of
Executive’s business time, attention and energy thereto. The foregoing shall not
be construed as preventing Executive from making investments in other businesses
or enterprises, provided that Executive agrees not to become engaged in any
other business activity which, in the reasonable judgment of Executive’s
supervisor, is likely to interfere with Executive’s ability to discharge
Executive’s duties and responsibilities to the Company. Executive will not serve
on the board of directors or advisory boards of an entity unrelated to the
Company (other than a non-profit charitable organization) without the prior
written consent of Executive’s supervisor and the Company’s Chief Compliance
Officer as detailed in the Company’s written code of business conduct and
ethics, including the Company’s Global Business Conduct and Compliance Program.

1.4 Base Salary. During the Employment Term, for all the services rendered by
Executive hereunder, the Company shall pay Executive a base salary (“Base
Salary”), at the annual rate in effect on the Effective Date, payable in
installments at such times as the Company customarily pays its other employees.
Executive’s initial Base Salary shall be $400,000. Executive’s Base Salary shall
be reviewed periodically for appropriate adjustments, if any, by Executive’s
supervisor pursuant to the Company’s normal performance review policies for
executives. Base Salary may be decreased only as part of an overall Company
reduction of compensation for other similarly situated employees of the Company.

1.5 Retirement, Welfare and Other Benefit Plans and Programs. During the
Employment Term, Executive shall be entitled to participate in the employee
retirement and welfare benefit plans and programs (or similar retirement and
welfare benefit plans and programs) made available to the Company’s employees,
as such retirement and welfare plans may be in effect from time to time and
subject to the eligibility requirements of such plans. During the Employment
Term, Executive shall be provided with executive fringe benefits and perquisites
under the same terms as those made available to the Company’s employees, as such
programs may be in effect from time to time. During the Employment Term,
Executive shall be entitled to vacation and sick leave in accordance with the
Company’s vacation, holiday and other pay for time not worked policies. Nothing
in this Agreement or otherwise shall prevent the Company from amending or
terminating any retirement, welfare or other employee benefit plans, programs,
policies or perquisites from time to time as the Company deems appropriate.

1.6 Reimbursement of Expenses. During the Employment Term, Executive shall be
provided with reimbursement of reasonable expenses related to Executive’s
employment by the Company on a basis no less favorable than that which may be
authorized from time to time for the Company’s other employees.

1.7 Incentive Compensation. During the Employment Term, Executive shall be
entitled to participate in short-term and long-term incentive programs
established by the Company, at such levels as Executive’s supervisor determines.
Executive’s incentive compensation shall be subject to the terms of the
applicable plans and shall be determined based on Executive’s individual
performance and the Company or Company performance as determined by Executive’s
supervisor. No minimum incentive is guaranteed. Model equity award documents are
attached hereto.

(a) Executive shall participate in the SunGard Annual Incentive Compensation
Plan, As Amended with an annual target payout of $350,000.

 

2



--------------------------------------------------------------------------------

(b) Subject to approval by the Compensation Committee of the Board of Directors,
you will receive under the terms of our long term incentive program, SunGard
2005 Management Incentive Plan, As Amended (“the Plan”), approximately $500,000
worth of restricted stock units (RSUs) for units of SunGard stock, based upon
the internal valuation of SunGard stock units on the date of the grant. Half of
your grant will be subject to time vesting (“Time RSUs”) and the other half of
your grant will be subject to performance vesting (“Performance RSUs”). Assuming
continued employment, 50% of the Time RSUs and 50% of the earned Performance
RSUs will vest on approximately the first anniversary of the grant date. The
remaining portion of the RSUs will vest according to our standard vesting, which
is over 4 years from the grant date. The terms and conditions of the equity
award and program will be set forth in separate information that will be
forwarded to you if and when the grant is approved by the Compensation
Committee.

(c) In addition to the initial equity grant under Section 11.7(b), Executive
will be eligible to receive equity grants throughout his employment commensurate
with the Executive’s position and performance under the terms of the Plan.

(d) Executive shall also be eligible to receive a one-time grant of 60,976
Appreciation Unit Awards, as defined under the Plan.

2. Termination. Executive’s employment shall terminate upon the occurrence of
any of the following events:

2.1 Termination without Cause or Resignation for Good Reason. The Company may
terminate Executive’s employment with the Company at any time without Cause (in
which case the Employment Term shall be deemed to have ended) effective upon not
less than 30 days’ prior written notice to Executive pursuant to Section 11 (or
upon another mutually agreed upon date). In addition, Executive may resign from
Executive’s employment with the Company on account of Resignation for Good
Reason (as defined in Section 3) (in which case the Employment Term shall be
deemed to have ended), with such resignation to become effective no later than
the day immediately following the ninetieth (90th) day following the initial
occurrence of the event constituting a Resignation for Good Reason. For the
avoidance of doubt, a failure by the Company to renew this Agreement shall be
treated as termination of Executive’s employment under this Section 2.1.

2.2 Benefits Payable upon Termination without Cause or Resignation for Good
Reason.

(a) In the event the Company terminates Executive’s employment with the Company
without Cause or Executive resigns for Good Reason during the Employment Term,
subject to subsection (d) below, if Executive executes and does not revoke a
Release (as defined in Section 3), Executive shall be entitled to receive the
following severance benefits:

(i) Executive shall receive a lump sum cash payment equal to the sum of
(A) Executive’s annual Base Salary and (B) Executive’s Target Incentive Bonus
(as defined in Section 3) in effect immediately before the Termination Date (as
defined in Section 3).

(ii) a lump sum cash payment equal to the cost (calculated as described below)
that Executive would incur if Executive continued medical, dental and vision
coverage for Executive, and, where applicable, Executive’s spouse and
dependents, for the six month period following the Termination Date under the
Company’s applicable benefit plans. For this purpose, the monthly cost shall be
determined as 100% of the applicable monthly premium for the cost of medical,
dental and vision coverage for Executive and, where applicable, Executive’s
spouse and dependents, less the monthly premium charge that is paid by active

 

3



--------------------------------------------------------------------------------

Company employees for similar coverage as in effect at Executive’s Termination
Date. The cash payment shall be increased by a tax gross up payment such that
after payment of Executive’s Federal, state and local income taxes and FICA tax
imposed on the payment and the tax gross up payment, Executive retains an amount
under this subsection (iii) sufficient to pay such cost. Executive may elect
COBRA continuation coverage according to the terms of the Company’s applicable
benefit plans.

(b) Payment of the lump sum benefits described in subsection (a) above shall be
made on the first regularly scheduled payroll date that occurs after the 55th
day following Executive’s Termination Date, subject to Executive’s delivery of
an effective Release.

(c) In addition to the foregoing, Executive shall receive any other amounts
earned, accrued or owing but not yet paid under Section 1 above and any other
benefits in accordance with the terms of any applicable plans and programs of
the Company; provided that Executive shall not be entitled to receive severance
benefits under any Company severance plan.

(d) Notwithstanding the foregoing, no payments shall be made to Executive under
this Section 2.2 with respect to a termination of employment if Executive is
offered Comparable Employment by (i) any Company entity or (ii) any entity that
acquires a Company entity or business to which Executive provides services, on a
regular basis, as an employee of the Company or is otherwise a party to a
transaction relating to such a Company entity or business (or any affiliate of
the foregoing), in each case regardless of whether Executive accepts or rejects
such offer of Comparable Employment.

2.3 Retirement or Other Voluntary Termination. Executive may voluntarily
terminate employment for any reason, including voluntary retirement, effective
upon 30 days’ prior written notice in accordance with Section 11. In such event,
after the effective date of such termination, no further payments shall be due
under this Agreement. However, Executive shall receive any amounts earned,
accrued or owing but not yet paid under Section 1 above through the Termination
Date and shall be entitled to any benefits due in accordance with the terms of
any applicable benefit plans and programs of the Company.

2.4 Disability. The Company may terminate Executive’s employment if Executive
incurs a Disability (as defined in Section 3). Executive agrees, in the event of
a dispute relating to Executive’s Disability, to submit to a physical
examination by a licensed physician selected by the Company. If Executive’s
employment terminates on account of Disability, no further payments shall be due
under this Agreement. However, Executive shall receive any amounts earned,
accrued or owing but not yet paid under Section 1 above through the Termination
Date and shall be entitled to any benefits due in accordance with the terms of
any applicable benefit plans and programs of the Company.

2.5 Death. If Executive dies while employed by the Company, the Company shall
pay to Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, any amounts earned, accrued or owing but not yet
paid under Section 1 above through the Termination Date and any benefits due in
accordance with the terms of any applicable benefit plans and programs of the
Company. Otherwise, the Company shall have no further liability or obligation
under this Agreement to Executive’s executors, legal representatives,
administrators, heirs or assigns.

2.6 Cause. The Company or Executive’s supervisor may terminate Executive’s
employment at any time for Cause upon written notice to Executive, in which
event all payments under this Agreement shall cease, except for Base Salary to
the extent already accrued. Executive shall be entitled to any benefits accrued
or earned before Executive’s termination in accordance with the terms of any
applicable benefit plans and programs of the Company; provided that Executive
shall not be entitled to receive any unpaid short-term or long-term cash
incentive payments and Executive shall forfeit any outstanding equity grants in
accordance with the terms of the applicable grant agreements.

 

4



--------------------------------------------------------------------------------

3. Definitions. For purposes of this Agreement, the following terms shall have
the meanings specified in this Section 3:

3.1 “Affiliate” shall mean any direct or indirect subsidiary or parent of
SunGard Data Systems Inc., and any other entity that, directly or indirectly,
through one or more intermediaries, controls, is controlled by or is under
common control with SunGard Data Systems Inc.

3.2 “Cause” shall mean any of the following grounds for termination of
Executive’s employment:

(a) Executive is convicted of (or pleads guilty or nolo contendre to) a felony;

(b) Executive neglects, refuses or fails to perform Executive’s material duties
to the Company (other than a failure resulting from Executive’s incapacity due
to physical or mental illness), which failure has continued for a period of at
least 30 days after a written notice of demand for substantial performance,
signed by a duly authorized officer of the Company, has been delivered to
Executive specifying the manner in which Executive has failed substantially to
perform, without remedial action by Executive within such 30 day period, unless
such remedial action would not have been meaningful under the circumstances in
the sole judgment of the Company, in which case no remedial period need be
provided;

(c) Executive commits an act of dishonesty or breach of trust or otherwise
engages in gross misconduct in the performance of Executive’s duties;

(d) Executive engages in public conduct that is harmful to the reputation of the
Company;

(e) Executive breaches any written non-competition, non-disclosure or
non-solicitation agreement, or any other agreement in effect with the Company,
including without limitation the provisions of Section 5 of this Agreement; or

(f) Executive breaches the Company’s written code of business conduct and
ethics, including the Global Business Conduct and Compliance Program.

3.3 “Code” shall mean the Internal Revenue Code of 1986, as amended.

3.4 “Comparable Employment” shall mean an offer of employment (i) at a Base
Salary and Target Incentive Bonus opportunity at least equal to the Base Salary
and Target Incentive Bonus opportunity then in effect for Executive and
(ii) pursuant to which either this Agreement will continue in effect or the
Company (or other employer) offers Executive a new employment agreement on terms
that are substantially similar in the aggregate to the terms of this Agreement.
For the avoidance of doubt, Comparable Employment does not require that
Executive be offered a position similar to the position then in effect or that
the services be performed in the same geographic location as then in effect.

3.5 “Disability” shall mean Executive has been unable to perform the essential
functions of Executive’s position with the Company by reason of physical or
mental incapacity for a period of six consecutive months, subject to any
obligations or limitations imposed by federal, state or local laws, including
any duty to accommodate Executive under the federal Americans with Disabilities
Act.

 

5



--------------------------------------------------------------------------------

3.6 “SunGard Group” shall mean the Company and its Affiliates and their
respective successors.

3.7 “Release” shall mean a release substantially in the form of Exhibit A
attached to this Agreement, which may be subsequently modified based on
recommendations of the Company’s counsel to reflect changes in applicable law
after the Effective Date.

3.8 “Resignation For Good Reason” shall mean, without Executive’s prior express
written consent, any of the following: (1) a material reduction in the
Executive’s base salary or level of benefits to which Executive is entitled
other than by such reduction or change that is part of and consistent with a
general reduction or change applicable to all executive offers of the Company;
(2) a change in the Executive’s positions, titles, offices or responsibilities
that constitutes a material and adverse change from the Executive’s positions,
titles, offices or responsibilities as in effect immediately before such change,
provided however, that a material and adverse change in Executive’s positions,
titles, offices or responsibilities shall not be deemed to have occurred solely
as a result of a spin-off of the availability services business of the Company
(the “AS Business”), the sale of some of all of the assets of the AS Business or
an initial public offering related to the stock of any member of the SunGard
Group; or, (3) the Company’s material breach of this Agreement, including, but
not limited to, the failure by the Company to obtain an agreement in writing
from any successors or assigns, to assume and agree to perform this Agreement;
provided that within thirty (30) days following the first occurrence of any such
event or condition, the Executive shall have given Notice of Termination to the
Company and the Company shall not have fully corrected the event or condition
within thirty (30) days after such Notice of Termination is given. Termination
of the Executive’s employment by the Company for Cause, by the Executive other
than for Resignation for Good Reason or as a result of the Executive’s death or
Disability shall not be deemed to constitute or result in Resignation for Good
Reason.

3.9 “Target Incentive Bonus” shall mean Executive’s target annual incentive
bonus amount (measured at the target level, identified “goal” target or other
similar target, without taking into account any incentive override for above
goal performance, or any project-specific or other non-standard incentives) in
effect under the Company’s applicable Executive Incentive Plan for the year of
termination. In the event that the Company has notified Executive in writing
that Executive will be eligible for a Target Incentive Bonus for the year of
termination, but a plan has not yet been put into effect, the Target Incentive
Bonus shall be the prior year’s target annual incentive bonus amount. The
Company may adjust the Target Incentive Bonus as appropriate to reflect
adjustments made to the target bonuses for other executives of the Company in
the current year.

3.10 “Termination Date” shall mean the effective date of the termination of
Executive’s employment relationship with the Company pursuant to this Agreement.

4. Notice of Termination. Any termination of Executive’s employment shall be
communicated by a written notice of termination to the other party hereto given
in accordance with Section 11. The notice of termination shall (i) indicate the
specific termination provision in this Agreement relied upon, (ii) briefly
summarize the facts and circumstances deemed to provide a basis for a
termination of employment if for Cause, and (iii) specify the Termination Date
in accordance with the requirements of this Agreement.

 

6



--------------------------------------------------------------------------------

5. Restrictive Covenants.

5.1 Non-Disclosure.

(a) At all times during the Employment Term and continuing at all times after
Executive’s termination of employment for any reason, and except as required by
applicable law or in a judicial or administrative proceeding, Executive shall
not disclose to anyone outside the Company, or use for the benefit of anyone
other than the Company, any confidential or proprietary information relating to
the business of the Company, whether acquired by Executive before, during or
after employment with the Company. Executive acknowledges that the proprietary
and confidential information of the Company includes, by way of example: (a) the
identity of customers and prospects, their specific requirements, and the names,
addresses and telephone numbers of individual contacts; (b) prices, renewal
dates and other detailed terms of customer and supplier contracts and proposals;
(c) pricing policies, information about costs, profits and sales, methods of
delivering software and services, marketing and sales strategies, and software
and service development strategies; (d) source code, object code,
specifications, user manuals, technical manuals and other documentation for
software products; (e) screen designs, report designs and other designs,
concepts and visual expressions for software products; (f) employment and
payroll records; (g) forecasts, budgets, acquisition models and other non public
financial information; (h) expansion plans, business or development plans,
management policies, information about possible acquisitions or divestitures,
potential new products, markets or market extensions, and other business and
acquisition strategies and policies; and (i) terms of employment, compensation
and performance levels of Company employees.

(b) Without limiting the foregoing, Executive agrees, at all times, not to
disclose to anyone, whether or not an employee of the Company, any confidential
information about any transaction involving an acquisition or disposition of the
Company or any Company businesses, including the potential of any such
transaction, without prior written authorization from Executive’s supervisor or
the General Counsel of the Company.

5.2 Works and Ideas.

(a) Executive shall promptly communicate to the Company, in writing, all
marketing strategies, product ideas, software designs and concepts, software
enhancement and improvement ideas, works of authorship, developments,
discoveries, trade secrets, improvements to trade secrets, other ideas and
inventions and any know-how related to any such items (collectively, “Works and
Ideas”) pertaining to the business of the Company, whether or not patentable or
copyrightable, that are made, written, developed or conceived by Executive,
alone or with others, at any time (during or after business hours) while
Executive is employed by the Company (including at any time prior to the date of
this Agreement) or during the six months after Executive’s termination of
employment for any reason. Executive agrees to communicate all Works and Ideas
to the Company within a reasonable period of time that allows the Company to
exploit the Works and Ideas in the existing and reasonably contemplated
operation of the Company. Works and Ideas shall not include general industry
knowledge, ideas of a general nature not specific to the Company and general
business experience. Executive acknowledges that all Works and Ideas will be the
exclusive property of the Company, and hereby assigns and agrees to assign to
the Company all of Executive’s right, title and interest in the Works and Ideas
and all applications for intellectual property protection, including, without
limitation, all copyrights, patents, and trademarks which may hereafter be filed
for the Works and Ideas in any country.

(b) Executive shall reasonably cooperate with the Company, at the Company’s
expense, to allow the Company to take full advantage of the Works and Ideas, to
assist the Company in every reasonable way to secure the Company’s ownership in
the Works and Ideas and to defend and enforce the Works and Ideas and any
copyrights, patents, trademarks or other intellectual property rights relating
thereto in any and all countries, including, without limitation, the disclosure
to the Company of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, declarations, assignments
and all other instruments which the Company shall deem necessary in

 

7



--------------------------------------------------------------------------------

order for the Company to own, apply for, obtain and enforce such rights.
Executive shall give testimony regarding such Works and Ideas and other
intellectual property when requested by the Company. Executive shall be
obligated to execute or cause to be executed, when it is in Executive’s power to
do so, any such instrument, papers or testimony even after Executive’s
Termination Date. Executive shall keep the Company apprised of Executive mailing
address and telephone number for five years after Executive’s Termination Date
to assist in execution of any such instrument or papers.

5.3 Non-Competition and Non-Solicitation.

(a) During Executive’s employment with the Company and within one year after
Executive’s termination of employment with the Company for any reason, whether
or not payments are being made under this Agreement, Executive shall not,
directly or indirectly, (x) anywhere in the world render any material services
for any organization, or engage in any business, that competes in any material
respect with the business of the Company for which Executive has performed
material services in any material respect during the two years preceding the
Termination Date (“Competing Business”), or (y) solicit or contact, for the
purpose or with the effect of competing or interfering with the business of the
Company for which Executive has performed material services in any material
respect during the two years preceding the Termination Date (i) any customer or
acquisition target under contract with the Company at any time during the last
two years of Executive’s employment with the Company, (ii) any prospective
customer or acquisition target that received or requested a proposal, offer or
letter of intent from the Company at any time during the last two years of
Executive’s employment with the Company, (iii) any affiliate of any such
customer or prospect, or (iv) any of the individual contacts at customers or
acquisition targets established by the Company, Executive or others at the
Company during the period of Executive’s employment with the Company.

(b) During Executive’s employment with the Company and for a period of one year
after Executive’s termination of employment with the Company for any reason,
whether or not payments are being made under this Agreement, Executive shall not
directly or indirectly hire, or encourage or solicit any employee, consultant or
independent contractor to leave the employment or service of the Company for any
reason or interfere in any other manner with such relationships at the time
existing between the Company and its employees, consultants and independent
contractors. As part of this restriction, Executive is prohibited from
interviewing or providing any input to any third party regarding any such
employee, consultant or independent contractor of the Company. However, this
obligation shall not affect any responsibility Executive may have as an employee
of the Company with respect to the bona fide hiring and firing of Company
personnel.

(c) Notwithstanding the foregoing, Executive may seek prior written approval
from the Company’s Chief Executive Officer to commence employment or otherwise
provide services to a subsidiary, division or unit of any entity that engages in
a Competing Business, and in his or her sole discretion, the Company’s Chief
Executive Officer may approve Executive’s request to commence employment or
otherwise provide services, so long as the subsidiary, division or unit does
not, directly or indirectly, compete with the Company.

6. Equitable Relief; Survival.

6.1 Executive acknowledges and agrees that the restrictions contained in
Section 5 are reasonable and necessary to protect and preserve the legitimate
interests, properties, goodwill and business of the Company, that SunGard would
not have entered into this Agreement in the absence of such restrictions and
that irreparable injury will be suffered by the Company should Executive breach
any of the provisions of that Section. Executive represents and acknowledges
that (i) Executive has been advised by the Company to consult Executive’s own
legal counsel with respect to this Agreement, and (ii) Executive has had full
opportunity, prior to execution of this Agreement, to review thoroughly this
Agreement with Executive’s counsel.

 

8



--------------------------------------------------------------------------------

6.2 Executive further acknowledges and agrees that a breach of any of the
restrictions in Section 5 cannot be adequately compensated by monetary damages.
Executive agrees that the Company shall be entitled to preliminary and permanent
injunctive relief, without the necessity of proving actual damages or posting of
any bond, as well as an equitable accounting of all earnings, profits and other
benefits arising from any violation of Section 5 hereof, which rights shall be
cumulative and in addition to any other rights or remedies to which the Company
may be entitled. In the event that any of the provisions of Section 5 should
ever be adjudicated to exceed the time, geographic, service, or other
limitations permitted by applicable law in any jurisdiction, it is the intention
of the parties that the provision shall be amended to the extent of the maximum
time, geographic, service, or other limitations permitted by applicable law,
that such amendment shall apply only within the jurisdiction of the court that
made such adjudication and that the provision otherwise be enforced to the
maximum extent permitted by law.

6.3 Notwithstanding anything in this Agreement to the contrary, if Executive
breaches any of Executive’s obligations under Section 5, the Company shall
thereafter be obligated only for the compensation and other benefits provided in
any Company benefit plans, policies or practices then applicable to Executive in
accordance with the terms thereof, Executive shall have no right to receive any
payments under Section 2.2(a) of this Agreement, and all payments under
Section 2.2(a) of this Agreement shall immediately cease.

6.4 Executive irrevocably and unconditionally (i) agrees that any suit, action
or other legal proceeding arising out of Section 5, including without
limitation, any action commenced by the Company for preliminary and permanent
injunctive relief and other equitable relief, may be brought in a United States
District Court for Pennsylvania, or if such court does not have jurisdiction or
will not accept jurisdiction, in any court of general jurisdiction in Chester
County, Pennsylvania, (ii) consents to the non-exclusive jurisdiction of any
such court in any such suit, action or proceeding, and (iii) waives any
objection which Executive may have to the laying of venue of any such suit,
action or proceeding in any such court. Executive also irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers in a manner permitted by the notice provisions of Section 11
hereof.

6.5 The provisions of Sections 5, 6, 7 and 8 of this Agreement shall survive any
termination or expiration of this Agreement and shall inure to the benefit of
any successors or assigns of the Company. For the avoidance of doubt, if any
entity that assumes this Agreement ceases to be an affiliate of SunGard,
references to the “Company” in Sections 5, 6, 7 and 8 shall continue to include
SunGard and its affiliates.

7. Dispute Resolution. In the event of any dispute relating to Executive’s
employment, the termination thereof, or this Agreement, other than a dispute in
which the primary relief sought is an equitable remedy such as an injunction,
and unless prohibited by applicable law, the parties shall be required to have
the dispute, controversy or claim settled by alternative dispute resolution
conducted by JAMS (or, if JAMS is not available, another mutually agreeable
alternative dispute resolution organization), in the city of Executive’s
principal place of employment. Any award entered by JAMS (or such other
organization) shall be final, binding and nonappealable, and judgment may be
entered thereon by either party in accordance with applicable law in any court
of competent jurisdiction. This Section 7 shall be specifically enforceable.
JAMS (or such other organization) shall have no authority to modify any
provision of this Agreement. In the event of a dispute, each party shall be
responsible for its own expenses (including attorneys’ fees) relating to the
conduct of the arbitration, and the parties shall share equally the fees of
JAMS. THE PARTIES IRREVOCABLY WAIVE ANY RIGHT TO TRIAL BY JURY AS TO ALL CLAIMS
HEREUNDER.

 

9



--------------------------------------------------------------------------------

8. Non-Exclusivity of Rights; Resignation from Boards; Clawback.

8.1 Nothing in this Agreement shall prevent or limit Executive’s continuing or
future participation in or rights under any benefit, bonus, incentive or other
plan or program provided by the Company and for which Executive may qualify;
provided, however, that if Executive becomes entitled to the payments described
in Section 2.2(a) of this Agreement, Executive hereby waives Executive’s right
to receive payments under any severance plan or similar program applicable to
employees of the Company.

8.2 If Executive’s employment with the Company terminates for any reason,
Executive shall immediately resign from all boards of directors of the Company,
and any other entities for which Executive serves as a representative of the
Company.

8.3 Executive agrees that Executive will be subject to any compensation
clawback, recoupment and anti-hedging policies that may be applicable to
Executive as an executive of the Company, as in effect from time to time and as
approved by the Board of Directors of any Company entity or a duly authorized
committee thereof.

9. Survivorship. The respective rights and obligations of the parties under this
Agreement (including without limitation Sections 5, 6, 7, and 8) shall survive
any termination of Executive’s employment or termination of this Agreement to
the extent necessary to the intended preservation of such rights and
obligations.

10. Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise, and there shall be no offset against amounts due Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain.

11. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, or by a nationally recognized overnight delivery
service, as follows (provided that notice of change of address shall be deemed
given only when received):

If to SunGard, to:

SunGard Data Systems Inc.

680 East Swedesford Road

Wayne, PA 19087

Attention: Chief Legal Officer

If to Executive, to:

Kevin McCurry

or to such other names or addresses as SunGard or Executive, as the case may be,
shall designate by notice to each other person entitled to receive notices in
the manner specified in this Section.

 

10



--------------------------------------------------------------------------------

12. Contents of Agreement; Amendment and Assignment.

12.1 This Agreement sets forth the entire understanding between the parties
hereto with respect to the subject matter hereof, including employment,
termination and severance. This Agreement supersedes any and all employment
agreements, offer letters and other documents otherwise relating to the subject
matter hereof; provided, however, that this Agreement shall not in any way
replace or supersede any equity agreements or any written agreements,
contractual terms or existing duties regarding confidentiality, works and ideas,
intellectual property, non-solicitation or non-competition. This Agreement
cannot be changed, modified, extended or terminated except upon written
amendment approved by Executive’s supervisor and executed on behalf of SunGard
by a duly authorized officer of SunGard and by Executive.

12.2 All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of Executive under this
Agreement are of a personal nature and shall not be assignable or delegatable in
whole or in part by Executive. The Company shall require any successor or assign
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business or assets of SunGard,
expressly to assume and agree to perform SunGard’s obligations under this
Agreement in the same manner and to the same extent as SunGard would be required
to perform if no such succession or assignment had taken place. In the event of
a spinoff, sale or other transaction, or a reorganization, with respect to one
or more businesses of the Company, SunGard may assign all of its rights and
obligations under this Agreement to the entity that controls such businesses
after the spinoff, sale or other transaction, or reorganization, and SunGard may
determine that after such assignment all references in this Agreement to
“SunGard” shall be deemed to refer to or include the entity that controls such
businesses.

13. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

14. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

15. Cooperation. At the Company’s request, Executive agrees, to the extent
permitted by law, to assist, consult with, and cooperate with the Company in any
litigation, investigation, administrative procedures, or legal proceedings or
inquiries that involve the Company, either now existing or which may hereafter
be instituted by or against the Company, including but not limited to, appearing
upon the Company’s reasonable request as a witness and/or consultant in
connection with any litigation, investigation, administrative procedures, or
legal proceedings or inquiries.

16. Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit

 

11



--------------------------------------------------------------------------------

payable under this Agreement following Executive’s death by giving SunGard
written notice thereof. In the event of Executive’s death or a judicial
determination of Executive’s incompetence, reference in this Agreement to
Executive shall be deemed, where appropriate, to refer to Executive’s
beneficiary, estate or other legal representative.

17. Miscellaneous. All section headings used in this Agreement are for
convenience only. This Agreement may be executed in counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.

18. Withholding Taxes. All payments under this Agreement shall be made subject
to applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Executive shall be responsible for all taxes applicable to amounts payable under
this Agreement.

19. Section 409A of the Code; Section 162(m) of the Code.

19.1 This Agreement is intended to comply with Section 409A of the Code and its
corresponding regulations, to the extent applicable. Severance benefits under
the Agreement are intended to be exempt from Section 409A under the “short term
deferral” exemption, to the extent applicable. Notwithstanding anything in this
Agreement to the contrary, payments may only be made under this Agreement upon
an event and in a manner permitted by Section 409A of the Code, to the extent
applicable. As used in the Agreement, the term “termination of employment” shall
mean Executive’s separation from service with the Company within the meaning of
Section 409A of the Code and the regulations promulgated thereunder. In no event
may Executive, directly or indirectly, designate the calendar year of a payment.
For purposes of Section 409A, each payment hereunder shall be treated as a
separate payment.

19.2 Notwithstanding anything in this Agreement to the contrary, if securities
of the Company become publicly traded, if Executive is considered a “specified
employee” under Section 409A and if payment of any amounts under this Agreement
is required to be delayed for a period of six months after separation from
service in order to avoid taxation under Section 409A of the Code, payment of
such amounts shall be delayed as required by Section 409A, and the accumulated
amounts shall be paid in a lump sum payment within five business days after the
end of the six-month period. If Executive dies during the postponement period
prior to the payment of benefits, the amounts withheld on account of
Section 409A shall be paid to the personal representative of Executive’s estate
within 60 days after the date of Executive’s death.

19.3 Executive agrees that if the stock of the Company becomes publicly traded,
Executive will make any amendments to the Agreement that the Company deems
necessary to allow performance-based compensation to qualify for the “qualified
performance-based compensation” exception to Section 162(m) of the Code.

20. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the Commonwealth of Pennsylvania without giving effect to any conflict
of laws provisions.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the Effective Date.

 

SUNGARD DATA SYSTEMS INC. Date: 12/18/13 By:

/s/ Russ Fradin

Name: Russ Fradin Title: President and Chief Executive Officer Date: 12/17/13

/s/ Kevin Mccurry

Kevin McCurry

 

13



--------------------------------------------------------------------------------

EXHIBIT A

EXECUTIVE RELEASE TO BE PROVIDED TO THE COMPANY

Separation of Employment Agreement and General Release

THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made as of this     day of             ,         , by and between             
(“Executive”) and SunGard Data Systems Inc. (the “Company”).

WHEREAS, Executive is employed by the Company as
                                        ;

WHEREAS, Executive and the Company entered into an Employment Agreement, dated
            , 20    , (the “Employment Agreement”) which provides for certain
benefits in the event that Executive’s employment is terminated on account of a
reason set forth in the Employment Agreement;

WHEREAS, Executive’s employment with the Company will terminate effective
             (the “Termination Date”); and

WHEREAS, in connection with the termination of Executive’s employment, the
parties have agreed to a separation package and the resolution of any and all
disputes between them.

NOW, THEREFORE, IT IS HEREBY AGREED by and between Executive and the Company as
follows:

1. Executive, for and in consideration of the commitments of the Company as set
forth in paragraph 6 of this Agreement, and intending to be legally bound, does
hereby REMISE, RELEASE AND FOREVER DISCHARGE the Company, its stockholders,
predecessors, affiliates, former affiliates, subsidiaries and parents, their
respective officers, directors, investors, employees, and agents, and their
respective successors and assigns, heirs, executors, and administrators
(collectively, “Releasees”) from all causes of action, suits, debts, claims and
demands whatsoever in law or in equity, which Executive ever had, now has, or
hereafter may have, whether known or unknown, or which Executive’s heirs,
executors, or administrators may have, by reason of any matter, cause or thing
whatsoever, from the beginning of time to the date of this Agreement, including
without limitation matters arising from or relating in any way to Executive’s
employment relationship with the Company, the terms and conditions of that
employment relationship, and/or the termination of that employment relationship,
including, but not limited to, any claims arising under the Age Discrimination
in Employment Act (“ADEA”), the Older Workers Benefit Protection Act (“OWBPA”),
Title VII of The Civil Rights Act of 1964, the Americans with Disabilities Act,
the Family and Medical Leave Act of 1993, the Employee Retirement Income
Security Act of 1974, as amended, any applicable state fair employment practice
laws, and any other claims under any federal, state or local common law,
statutory, or regulatory provision, now or hereafter recognized, and any claims
for attorneys’ fees and costs; provided, however, the foregoing shall in no
event apply to (i) enforcement by Executive of Executive’s rights under this
Agreement, (ii) Executive’s rights as a stockholder in the Company or any of its
affiliates, (iii) Executive’s rights to indemnification under any applicable
separate written contract or insurance policy covering employees or officers of
the Company, or (iv) any claims that, as a matter of applicable law, are not
waivable. This Agreement is effective without regard to the legal nature of the
claims raised and without regard to whether any such claims are based upon tort,
equity, implied or express contract or discrimination of any sort.

 

A-1



--------------------------------------------------------------------------------

2. Executive specifically releases the Releasees from any claims that Executive
might have under the ADEA and any rights under the OWBPA; provided however,
Executive is not waiving or releasing any rights Executive may have to challenge
the knowing and voluntary nature of the release of ADEA claims pursuant to the
OWBPA. Nothing in this Agreement shall be construed to prohibit Executive from
filing a charge with or participating in any investigation or proceeding
conducted by the EEOC or a comparable state or local agency. Notwithstanding the
foregoing, Executive agrees to waive Executive’s right to recovery monetary
damages in any charge, complaint or lawsuit filed by Executive or by anyone else
on Executive’s behalf.

3. Executive further agrees and recognizes that Executive has permanently and
irrevocably severed Executive’s employment relationship with the Company, that
Executive shall not seek employment with the Company or any affiliated entity at
any time in the future, and that neither the Company nor any affiliate has any
obligation to employ Executive in the future.

4. Executive agrees that Executive will not disparage or subvert the Company or
the Releasees, or make any statement reflecting negatively on the Company or the
Releasees, including, but not limited to, any matters relating to the operation
or management of the Company, Executive’s employment and the termination of
Executive’s employment, irrespective of the truthfulness or falsity of such
statement. The Company agrees that it shall make a good faith effort to instruct
all employees designated by Executive that each shall refrain from disparaging
Executive.

5. In consideration of Executive’s agreement to comply with the covenants
described in Section 5 of the Employment Agreement, and other agreements as set
forth herein, the Company agrees to pay and provide Executive with the severance
benefits described in Section 2.2 of Executive’s Employment Agreement. Executive
agrees that Executive is not entitled to any payments, benefits, severance
payments or other compensation beyond that expressly provided in Section 2.2 of
Executive’s Employment Agreement.

6. Executive understands and agrees that the payments, benefits and agreements
provided in this Agreement are being provided to Executive in consideration for
Executive’s acceptance and execution of, and in reliance upon Executive’s
representations in, this Agreement. Executive acknowledges that if Executive had
not executed this Agreement containing a release of all claims against the
Company and the Releasees, Executive would only have been entitled to the
payments provided in the Company’s standard severance pay plan for employees.

7. Executive acknowledges and agrees that the Company previously has satisfied
any and all obligations owed to Executive under any employment agreement or
offer letter Executive has with the Company or a Releasee and, further, that
this Agreement supersedes any and all prior agreements or understandings,
whether written or oral, between the parties, excluding only Executive’s
post-termination obligations under Executive’s Employment Agreement, and other
written agreements, contractual terms or existing duties regarding
confidentiality, works and ideas, intellectual property, non-solicitation or
non-competition, Executive’s rights under any outstanding equity grants in
accordance with the terms of the applicable grant agreements, any obligations
relating to the securities of the Company or any of its affiliates and the
Company’s obligations under Section 2.2 of Executive’s Employment Agreement, all
of which shall remain in full force and effect to the extent not inconsistent
with this Agreement, and further, that, except as set forth expressly herein, no
promises or representations have been made to Executive in connection with the
termination of Executive’s Employment Agreement or the terms of this Agreement.

8. Except as may be necessary to obtain approval or authorization to fulfill its
obligations hereunder or as required by applicable law, (a) Executive agrees not
to disclose the terms of this Agreement to anyone, except Executive’s spouse,
attorney and, as necessary, tax/financial advisor, and

 

A-2



--------------------------------------------------------------------------------

(b) the Company agrees that the terms of this Agreement will not be disclosed.
It is expressly understood that any violation of the confidentiality obligation
imposed hereunder constitutes a material breach of this Agreement.

9. Executive represents that Executive does not presently have in Executive’s
possession any records and business documents, whether on computer or hard copy,
and other materials (including but not limited to computer disks and tapes,
computer programs and software, office keys, correspondence, files, customer
lists, technical information, customer information, pricing information,
business strategies and plans, sales records and all copies thereof)
(collectively, the “Corporate Records”) provided by the Company and/or its
predecessors, parents, subsidiaries or affiliates or obtained as a result of
Executive’s employment with the Company and/or its predecessors, parents,
subsidiaries or affiliates, or created by Executive while employed by or
rendering services to the Company and/or its predecessors, parents, subsidiaries
or affiliates. Executive acknowledges that all such Corporate Records are the
property of the Company. In addition, Executive shall promptly return in good
condition any and all Company owned equipment or property, including, but not
limited to, automobiles, personal data assistants, facsimile machines, copy
machines, pagers, credit cards, cellular telephone equipment, business cards,
laptops and computers. As of the Termination Date, the Company will make
arrangements to remove, terminate or transfer any and all business communication
lines including network access, cellular phone, fax line and other business
numbers.

10. Executive expressly waives all rights afforded by any statute which
expressly limits the effect of a release with respect to unknown claims.
Executive acknowledges the significance of this release of unknown claims and
the waiver of statutory protection against a release of unknown claims which
provides that a general release does not extend to claims which the creditor
does not know or suspect to exist in Executive’s favor at the time of executing
the release, which if known by it must have materially affected its settlement
with the debtor.

11. Nothing in this Agreement shall prohibit or restrict Executive from:
(a) making any disclosure of information required by law; (b) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company’s designated
legal, compliance or human resources officers; (c) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization or (d) challenging the knowing and voluntary nature of the release
of ADEA claims pursuant to the OWBPA.

12. The parties agree and acknowledge that the agreements by the Company
described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by any of the Releasees to Executive.

13. Executive agrees and recognizes that should Executive breach any of the
obligations or covenants set forth in this Agreement, the Company will have no
further obligation to provide Executive with the consideration set forth herein,
and will have the right to seek repayment of all consideration paid up to the
time of any such breach. Further, Executive acknowledges in the event of a
breach of this Agreement, Releasees may seek any and all appropriate relief for
any such breach, including equitable relief and/or money damages, attorney’s
fees and costs.

14. All payments made, and benefits provided, hereunder shall be net of all
legally required taxes and other withholdings. Executive acknowledges and agrees
that Executive shall be solely responsible for all taxes that result from
Executive’s receipt of the payments and benefits to be provided

 

A-3



--------------------------------------------------------------------------------

under this Agreement, and none of the Company nor any of the other Releasees
makes or has made any representation, warranty or guarantee of any federal,
state or local tax consequences to Executive of Executive’s receipt of any
payment or benefit hereunder, including, but not limited to, under Section 409A
of the Internal Revenue Code of 1986, as amended.

15. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the
Commonwealth of Pennsylvania.

16. This Agreement shall be binding on the parties’ successors and assigns.

17. This Agreement may be executed in counterparts, each of which is an
original.

18. Executive certifies and acknowledges as follows:

(a) That Executive has read the terms of this Agreement, and that Executive
understands its terms and effects, including the fact that Executive has agreed
to RELEASE AND FOREVER DISCHARGE the Company and each of the Releasees from any
legal action arising out of Executive’s employment relationship with the Company
and the termination of that employment relationship;

(b) That Executive has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which Executive acknowledges is
adequate and satisfactory to Executive and which Executive acknowledges is in
addition to any other benefits to which Executive is otherwise entitled;

(c) That Executive has been and is hereby advised in writing to consult with an
attorney prior to signing this Agreement;

(d) That Executive does not waive rights or claims that may arise after the date
this Agreement is executed;

(e) That the Company has provided Executive with a period of twenty-one
(21) days within which to consider this Agreement, and that Executive has signed
on the date indicated below after concluding that this Separation of Employment
Agreement and General Release is satisfactory to Executive; and

(f) Executive acknowledges that this Agreement may be revoked by Executive
within seven (7) days after execution, and it shall not become effective until
the expiration of such seven (7) day revocation period. In the event of a timely
revocation by Executive, this Agreement will be deemed null and void and the
Company will have no obligations hereunder.

 

A-4



--------------------------------------------------------------------------------

Intending to be legally bound hereby, Executive and the Company executed the
foregoing Separation of Employment Agreement and General Release this
            day of             ,             .

 

  Witness:                                    
                                           

Kevin McCurry

SUNGARD DATA SYSTEMS INC.

By:                                                      

Witness:                                    
                                           

Name:

Title:

 

A-5